                 Case 1:20-cv-02625-LGS Document 23 Filed 04/23/20 Page 1 of 2

Application GRANTED IN PART. The initial pretrial conference, scheduled for May 21, 2020, is ADJOURNED
to May 28, 2020, at 10:40 a.m. The parties shall file the joint letter and proposed case management plan
and scheduling order by May 21, 2020.

Defendants shall file any pre-motion letter regarding the proposed motions to dismiss and to strike by
May 15, 2020, and such pre-motion letter shall stay Defendants' deadline to file an answer or otherwise
respond to Plaintiff's Complaint pending further Court Order. Plaintiff shall file a letter response by May
22, 2020. The proposed motions will be discussed at the initial pretrial conference.

Dated: April 23, 2020
       New York, New York


      VIA ECF FILING ONLY

      Lorna G. Schofield, U.S.D.J.
      United States District Court, SDNY
      500 Pearl Street
      New York, NY 10007

      Re:      Powers v. Memorial Sloan Kettering Cancer Center, et al.
               Docket No. :                            1:20-cv-02625
               KBR File No. :                                942.285

      Dear Hon. Judge Schofield:

      This office represents the defendants, Constantinos Sofocleous, M.D. s/h/a Constantinos
      Sofocleous, and Memorial Hospital for Cancer and Allied Diseases s/h/a Memorial Sloan
      Kettering Cancer Center, in the above referenced matter. We submit this letter motion
      requesting an adjournment of the Initial Pre-Trial Conference

      This adjournment is respectfully requested because the defendants intend on filing a motion to
      dismiss in lieu of an answer pursuant to FRCP 12(b)(6), as well as a motion to strike pursuant to
      FRCP 12(f), which motions are due May 26, 2020. Defendants will be filing a pre-motion letter
      with the Court pursuant to Your Honor’s Individual Rules by May 15, 2020.

      In accordance with Your Honor’s Individual Rules we set forth the following:

            1) Original Date: May 21, 2020 at 10:40 a.m.
               New Date Requested: June 25, 2020 at time specified by the Court.

            2) Number of Prior Requests: None.

            3) Whether Prior Requests Granted or Denied: Not applicable.

            4) Whether Adversary Consents: Yes.




                                                                                                   6398967
           Case 1:20-cv-02625-LGS Document 23 Filed 04/23/20 Page 2 of 2
Powers v. Memorial, et al.
Docket No.: 1:20-cv-02625
Page 2 of 2



Based on the foregoing, we respectfully request an adjournment of the Initial Pre-Trial
Conference to June 25, 2020. We appreciate your time and consideration to this request.


Respectfully submitted,

KAUFMAN BORGEEST & RYAN LLP

/s/ Betsy D. Baydala

Betsy D. Baydala



cc:     via ECF filing

        Hendler Flores Law, PLLC
        1301 West 25th Street, Suite 400
        Austin, Texas 78705
        Telephone: (512) 439-3202
        Fax: (512) 439-3201
        shendler@hendlerlaw.com
        rwebber@hendlerlaw.com




                                           2
                                                                                 6398967
